Per Curiam.
No competent evidence of a hiring of the plaintiff by any duly authorized person in the office of the corporation counsel was presented. Furthermore, there Was shown no compliance with section 419 of the Greater New York Charter.
Under such circumstances plaintiff is not entitled to recover for any alleged services rendered. (Keane v. City of New York, 88 App. Div. 542; Fifth Avenue Bank of New York v. City of New York, 250 id. 844; Lyddy v. Long Island City, 104 N. Y. 218.)
It follows, therefore, that the order appealed from should be reversed, with twenty dollars costs and disbursements, and defendant’s motion for summary judgment granted.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion for summary judgment granted.